Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July14, 2008 UNITED-GUARDIAN, INC. (Exact name of Registrant as Specified in Charter) DELAWARE 1-10526 11-1719724 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 230 Marcus Boulevard, Hauppauge, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 273-0900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 8.01 - Other Events On July 14, 2008 United-Guardian, Inc. issued a press release announcing that its stock has been added to the Russell Microcap Index.
